Title: To Thomas Jefferson from Robert Smith, 27 February 1822
From: Smith, Robert
To: Jefferson, Thomas


                        Sir
                        
                            Washington City
                            February 27th 1822
                    You must know that me the Undersigned election for you in year 1800 on my own expencce I went to Annapolis and published a card that brought out Judge Düwald to write those essays which was the opinion of Mr Tucker of Philadelphia put you in as President of the U StatesYou must know I am now in distress and am under the necessety of asking of you for a Dollars you note sir that I have done a great deal of good—I am know by Mr Gueder or  Kerry who are Clerks in the department will you befriend me with a few Dollars by the return of Mail
                        Robert Smithprivate
                    I had hopes I should have  never have occasion to call on you but so it is ordered